United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 October 19, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-30249
                           Summary Calendar



ROBERT D MEAUX

                       Plaintiff - Appellant

     v.

EVANS WILLIAMS, Police Officer of St Martin Parish Sheriff
Department, SHERIFFS DEPARTMENT ST MARTIN PARISH

                       Defendants - Appellees

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 02-CV-1855
                       --------------------

Before KING, Chief Judge, and JOLLY and CLEMENT, Circuit Judges.

PER CURIAM:*

     Robert D. Meaux filed a complaint under 42 U.S.C. § 1983

against Evans Williams and the St. Martin Parish Sheriff’s

Department.    On the defendants’ summary judgment motion, the

district court dismissed Meaux’s unlawful arrest and excessive

force claims against Williams, as well as Meaux’s state law

battery claim.    The district court also dismissed Meaux’s

constitutional claims against the Sheriff of St. Martin Parish,



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-30249
                                  -2-

as well as Meaux’s state law battery claim against the sheriff’s

department as Williams’s employer.

     This court reviews a district court’s grant of summary

judgment de novo, applying the same standard as would the

district court.    See Melton v. Teachers Ins. & Annuity Ass’n of

Am., 114 F.3d 557, 559 (5th Cir. 1997).

     In order to establish the use of excessive force, the

plaintiff must show an injury, which resulted directly and solely

from the use of force that was clearly excessive to the need, and

the excessiveness of which was objectively unreasonable.       See

Ikerd v. Blair, 101 F.3d 430, 433-34 (5th Cir. 1996).    The

district court determined that Meaux’s excessive force claim

should be dismissed because Meaux had provided no evidence to

support his allegation that Williams had intentionally struck him

with his fist.    The district court also determined that the

excessive force claim should be dismissed because Meaux had

failed to show that he suffered more than a de minimis injury.

     Meaux relies on the allegations of his verified complaint to

establish the existence of a genuine issue of material fact on

his excessive force claim.    A verified complaint may serve as

competent summary judgment evidence.    See Hart v. Hairston, 343

F.3d 762, 765 (5th Cir. 2003).    In his complaint, Meaux alleged

that when he answered the door, he was pulled out of his house by

Williams and then handcuffed.    As Meaux lay across his Jacuzzi,

Meaux alleges, Williams smashed his fist into his face, breaking
                             No. 04-30249
                                  -3-

three of Meaux’s teeth and opening a cut on his lip that required

stitches.

     Given the allegations in Meaux’s verified complaint, and

viewing the inferences to be reasonably drawn from the underlying

facts in the record in the light most favorable to the Meaux, see

Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574, 587

(1986), we are satisfied that Meaux has established that genuine

issues of material fact exist as to whether Williams used force

that was clearly excessive to the need and as to whether Meaux

suffered a cognizable injury as a result of such force.    See

Ikerd, 101 F.3d at 433-34.    Accordingly, we VACATE the district

court’s dismissal of Meaux’s excessive force and state law

battery claims against Williams.    These claims are REMANDED to

the district court for further proceedings.

     Meaux does not argue on appeal against the dismissal of his

unlawful arrest claim or the dismissal of his claims against the

sheriff.    Meaux has abandoned these claims by failing to brief

them.    See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993).      Accordingly, the district court’s dismissal of these

claims is AFFIRMED.

     AFFIRMED IN PART, VACATED AND REMANDED IN PART.